UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6376


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CLIFFORD HANSFORD,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:13-cr-00218-WO-1)


Submitted: June 29, 2021                                           Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford Hansford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clifford Hansford appeals the district court’s orders denying relief on his 18 U.S.C.

§ 3582(c)(1)(A)(i) motion for compassionate release and denying reconsideration. Upon

review, we discern no abuse of discretion in the district court’s determination that, under

the pertinent 18 U.S.C. § 3553(a) sentencing factors, compassionate release was not

warranted. See United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir. 2021) (providing

standard of review and outlining steps for evaluating compassionate release motions).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2